IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-10-00349-CR

DAVID LEE HOOD,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee


                            From the 54th District Court
                             McLennan County, Texas
                            Trial Court No. 2005-320-C2


                          MEMORANDUM OPINION


        David Lee Hood was convicted of forgery and sentenced to two years in state

jail.   See TEX. PENAL CODE ANN. § 32.21 (Vernon Pamp. 2010).          The sentence was

suspended and Hood was placed on community supervision for 5 years. Community

supervision was revoked on August 26, 2010. Hood appeals the judgment revoking his

community supervision.

        Hood was notified by letter of the Clerk dated September 29, 2010 that the case

was subject to dismissal because it appeared that the certification of defendant’s right of

appeal indicated that Hood waived his right of appeal. See TEX. R. APP. P. 25.2(d).
Hood was further warned that the Court would dismiss this appeal unless, within 21

days of the date of the letter, a response was filed showing grounds for continuing the

appeal. More than 21 days have passed and Hood has not filed a response.

        Accordingly, this appeal is dismissed. See TEX. R. APP. P. 44.3.



                                                TOM GRAY
                                                Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Judge Scoggins1
Appeal dismissed
Opinion delivered and filed November 17, 2010
Do not publish
[CR25]




1
  The Honorable Al Scoggins, Jr., Judge of the 378th District Court of Ellis County, sitting by assignment
of the Chief Justice of the Supreme Court of Texas pursuant to section 74.003(h) of the Government Code.
See TEX. GOV’T CODE ANN. § 74.003(h) (Vernon 2005).

Hood v. State                                                                                      Page 2